Citation Nr: 0909773	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  02-16 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently assigned a 20 percent disability 
evaluation.

3.  Entitlement to a compensable evaluation for sinusitis and 
rhinitis prior to May 23, 2003.

4.  Entitlement to an evaluation in excess of 30 percent for 
sinusitis and rhinitis on or after May 23, 2003.

5.  Entitlement to a compensable evaluation for a superficial 
scalp wound scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran had verified active duty service from February 
1960 to August 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2002 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The March 2002 rating decision 
denied the Veteran's claims for increased disability 
evaluations for bilateral hearing loss, sinusitis and 
rhinitis, and a superficial scalp wound scar.  The February 
2005 rating decision granted service connection for PTSD and 
assigned thereto a 30 percent initial disability evaluation, 
effective from September 3, 2003.  The Veteran appealed these 
decisions to BVA, and the case was referred to the Board for 
appellate review.

During the pendency of the appeal, a July 2003 rating 
decision increased the Veteran's evaluation for sinusitis and 
rhinitis to 30 percent, effective from May 23, 2003.  A June 
2005 rating decision also granted an increased initial 
disability rating of 50 percent for the Veteran's PTSD, 
effective from September 3, 2003.  AB v. Brown, 6 Vet. App. 
35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

A hearing was held on September 18, 2008, at the RO in Waco, 
Texas, before the undersigned Acting Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board notes that additional evidence has been received, 
namely VA treatment records, which were not previously 
considered by the RO.  However, the Veteran submitted a 
waiver of the RO's initial consideration of this evidence in 
September 2008.  Therefore, the Board will consider this 
newly obtained evidence and proceed with a decision.

The issues of entitlement to increased evaluations for 
bilateral hearing loss and for superficial scalp wound scar 
will be addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's PTSD is not productive of occupational and 
social impairment with deficiencies in most areas.  It is not 
shown to be manifested by suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; difficulty 
in adapting to stressful circumstances; and inability to 
establish and maintain effective relationships.

3.  Prior to May 23, 2003, the Veteran's sinusitis and 
rhinitis was not productive of  one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or, three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Nor did he have allergic or vasomotor rhinitis 
without polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  

4.  On or after May 23, 2003, the Veteran did not have 
radical surgery with chronic osteomyelitis; or, near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic 
Codes 9411 (2008).

2.  The criteria for a compensable evaluation for sinusitis 
and rhinitis prior to May 23, 2003, have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.97, Diagnostic Codes 6513-6522 (2008).

3.  The criteria for an evaluation in excess of 30 percent 
for sinusitis and rhinitis on or after May 23, 2003, have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Codes 6513-6522 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008. The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

With respect to the Veteran's claim for an increased 
evaluation for PTSD, he is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied.

With respect to his claim for an increased evaluation for 
sinusitis and rhinitis, the Board does acknowledge that the 
RO did not provide the Veteran with adequate notice prior to 
the initial rating decision in March 2002.  Nevertheless, the 
RO did send the Veteran letters in August 2001, May 2005, 
March 2006, and May 2008, which did meet the notification 
requirements collectively.  The Board finds that any defect 
with respect to the timing of the notice requirement was 
harmless error.

In this regard, the Board notes that, while adequate notice 
provided to the Veteran was not given prior to the first 
agency of original jurisdiction (AOJ) adjudication of the 
case, notice was provided by the AOJ prior to the transfer 
and certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claims for an increased 
evaluation for sinusitis and rhinitis, as well as for a 
superficial scalp wound, were readjudicated in a supplemental 
statement of the case (SSOC). Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, and he has taken 
full advantage of these opportunities, submitting evidence 
and argument in support of his claims and testifying at a 
hearing before the Board.  Viewed in such context, the 
furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The Veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the Veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for increased 
evaluation. Specifically, the May 2005 letter stated, "To 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  In 
addition, the May 2008 letter indicated that VA considers 
evidence pertaining to the nature and symptoms of the 
condition, the severity and duration of the symptoms, the 
impact of the condition on employment and daily life, and 
specific test or measurement results, such as audiometric 
tests.  It was specifically noted that he should inform VA or 
provide VA with evidence that may affect his disability 
evaluation, such as treatment records, Social Security 
Administration determination, employment records, and lay 
statements from individuals who have witnesses how his 
disability affects him.  The May 2005 letter also advised the 
Veteran to notify VA if there was any other information or 
evidence that he believed would support his claim and 
instructed him to provide any evidence that he may have 
pertaining to his claim.  As such, the notice letters in this 
case did indicate that the Veteran must provide or ask VA to 
obtain medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.

Additionally, as will be discussed below, the Veteran's 
sinusitis and rhinitis are currently assigned a 
noncompensable evaluation prior to Mary 23, 2003, and a 30 
percent disability evaluation effective from May 23, 2003, 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513-6522.  The 
September 2002 statement of the case (SOC) as well as the May 
2008 notice letter did contain the pertinent rating criteria.  
Following the issuance of this document, the RO readjudicated 
the Veteran's claim for an increased evaluation in 
supplemental statements of the case (SSOC).  Thus, VA cured 
any defect in the notice before the case was transferred to 
the Board on appeal, and no prejudice to the appellant will 
result in proceeding with the issuance of a final decision. 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  As such, 
the Board finds that the Veteran was provided adequate notice 
of the applicable rating criteria.

The notice letters also informed the Veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the March 2006 and May 2008 letters 
indicated that disability rating can be changed when there 
are changes in the condition.  The letter stated that a 
rating will be assigned from 0 percent to 100 percent 
depending on the disability involved and explained that VA 
uses a schedule for evaluating disabilities that is published 
in Title 38, Code of Regulations, Part 4.  It was also noted 
that a disability evaluation other than the level found in 
the schedule for a specific condition can be assigned if the 
impairment is not adequately covered by the schedule.  The 
March 2006 and May 2008 letters further indicated that 
evidence of the nature and symptoms of the disability, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment would be considered in 
determining the disability rating.

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the Veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  In particular, the 
March 2006 and May 2008 letters listed examples of evidence, 
which included information about on-going treatment, Social 
Security Administration determinations, statements from 
employers, lay statements from people who have witnessed how 
the disability symptoms affect him, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.

Based on the foregoing, the Board finds that the notice 
letters informed the Veteran of the information and evidence 
necessary to substantiate his claim for an increased 
evaluation and satisfied the additional notice requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Moreover, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to 
provide.  In particular, the August 2001 and May 2005 letters 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records.  
The Veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2001 and May 2005 letters notified the Veteran that he 
must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  Those letters also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
August 2001 and May 2005 letters informed the Veteran that it 
was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that the March 2006 and May 2008 
letters informed him that a disability rating was assigned 
when a disability was determined to be service-connected and 
that such a rating could be changed if there were changes in 
his condition.  The letters also explained how disability 
ratings and effective dates were determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claims.  The Veteran was also 
afforded VA examinations in January 2002, May 2003, March 
2004, January 2005, May 2006, June 2007, and March 2008 in 
connection with his claims for increased evaluation.  VA has 
further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has reviewed all the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the issues addressed herein.  

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

Where the Veteran has appealed the initial rating assigned 
for a service-connected condition, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating assigned may be higher or lower for 
segments of the time under review on appeal, i.e., the 
ratings may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

I.  PTSD

The Veteran is currently assigned a 50 percent initial 
disability evaluation for his PTSD pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 
50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial evaluation in excess of 
50 percent for PTSD.  The medical evidence of record does not 
show the Veteran to have occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  In this regard, the 
Board notes that there is no evidence of suicidal ideation.  
Indeed, the March 2004 VA examiner indicated that the Veteran 
had no thoughts or attempts of suicide, and VA medical 
records, dated in November 2004, noted that there had been no 
history of suicide attempts.  Similarly, VA medical records, 
dated in May 2005 and June 2006, documented the Veteran as 
having denied any suicidal or aggressive ideation or intent, 
and he denied having suicidal or homicidal ideation at the 
May 2006, June 2007, and March 2008 VA examinations.

In addition, the Veteran has not been shown to have 
obsessional rituals that interfere with routine activities.  
In fact, he denied having obsessive or ritualistic behavior 
at the May 2006 VA examination.

Moreover, the Veteran does not have intermittently illogical, 
obscure, or irrelevant speech.  In this regard, the March 
2004 VA examiner observed that the Veteran spoke normally and 
clearly and was able to express himself, and the May 2006 VA 
examination found him to have clear, coherent, and relevant 
speech with normal rate and tremulous tone.  The June 2007 VA 
examiner also indicated that the Veteran's speech was well 
understood.  The March 2008 VA examiner did note that the 
Veteran had poor articulation, yet he also indicated that his 
speech was otherwise normal in rate, tone, and volume.  The 
Veteran's thought processes were also clear, logical goal-
directed, and coherent.  

The Board also notes that the Veteran does not have near-
continuous panic or depression.  The March 2004 VA examiner 
indicated that the Veteran's affect was not tense or anxious, 
and VA medical records, dated in August 2004, documented the 
Veteran as denying that he had felt sad, blue, or depressed 
or that he had lost all interest or pleasure in things that 
he cared about or enjoyed for two weeks during the previous 
year.  He further denied having felt sad or depressed much of 
the time in the past year.  Similarly, VA medical records, 
dated in May 2005, indicated that the Veteran had not 
experienced a loss of interest in usually pleasurable things 
or feelings of sadness and hopelessness.  At the time of the 
May 2006 VA examination, the Veteran also stated that he 
feels depressed when he is idle and thinks about Vietnam, but 
there was no indication that it was near-continuous.  He also 
denied having panic attacks at that time.  

Additionally, the evidence does not demonstrate that the 
Veteran has impaired impulse control.  In fact, the March 
2004 VA examiner indicated that the Veteran does not 
physically fight with anyone, and he denied having problems 
with irritability at the time of the May 2006 VA examination.  
The Veteran's spouse also noted that she had only seen him 
lose his temper three times during their 30 years of 
marriage, and he denied any history of violence.

The Board also notes that there has been no showing of 
spatial disorientation.  Indeed, the May 2006 VA examiner 
noted that the Veteran was well oriented, and the June 2007 
VA examiner stated that he was well oriented to time, place, 
person, and situation.  Similarly, the March 2008 VA 
examination found him to be oriented in all spheres.  

In addition, the Veteran has not been shown to have neglect 
of personal appearance and hygiene.  The May 2006 VA examiner 
indicated that the Veteran was able to maintain his hygiene, 
and the June 2007 VA examiner noted that he was well groomed 
and well dressed.  The March 2008 VA examiner did note that 
the Veteran appeared somewhat disheveled with soiled 
clothing, but also indicated that he otherwise evidenced fair 
hygiene and good grooming.  

Moreover, the Veteran has the ability to establish and 
maintain effective relationships.  At the May 2006 VA 
examination, the Veteran reported being married to his 
current spouse for over 30 years, and he indicated that he 
had good relationships with his family and did not have any 
problem getting along with them.  He also reported having an 
average number of friends.  The May 2006 examiner commented 
that there appeared to be little change in the Veteran's 
social functioning since his last examination.  Additionally, 
the Veteran told the June 2007 VA examiner that he had a good 
marital relationship.  The examiner stated that the Veteran's 
social functioning seemed excellent and that he was unable to 
give any particular social problems from which he is disabled 
because of PTSD.  The March 2008 VA examiner further observed 
that the Veteran has had a good marriage for over 35 years 
and that he has family relationships that are close and 
positive.   The examiner did state that the Veteran had mild 
social impairment related to social anxieties and fears of 
being crowds, but he also indicated that the Veteran is able 
to engage in socializing with his family and has a strong 
marriage and strong family relationships.  

The Board also finds it significant that at the time of the 
March 2004 VA examination the Veteran had never been 
hospitalized or seen for his "nerves."  It was also noted 
that the never had any psychosis, delusions, hallucinations, 
or organicity.  Indeed, the examiner stated that the Veteran 
did not have enough symptoms to diagnose him with PTSD, and 
no psychiatric disorder was noted.

VA medical records, dated in January 2005, June 2006, and 
September 2006, assessed him as having chronic, severe PTSD, 
and the March 2008 VA examiner indicated that the symptoms 
that the Veteran did actually exhibit were severe.  However, 
the May 2006 VA examiner indicated that the Veteran only had 
chronic, moderate PTSD, and the June 2007 VA examiner stated 
that the Veteran exhibited mild to mild to moderate PTSD.

Moreover, the May 2006 VA examiner noted that the Veteran had 
a stable work history and commented that the Veteran provided 
a history of stable occupational and social functioning.  He 
denied having difficulty getting along with others at work or 
missing work due to depression or stress.  In fact, the 
examiner commented that the Veteran had only mild social and 
occupational impairment and noted that he appeared to enjoy 
his work, which he used as an opportunity to interact with 
others and distract himself from painful memories. 

The June 2007 VA examiner also stated that the Veteran was 
"not unemployable" because of his PTSD symptoms.  

In addition, the March 2008 VA examiner indicated that the 
Veteran retired in October 2006 due to physical disabilities 
and has not worked since that time.  It was specifically 
noted that he was unable to perform his last job due to his 
knee problems.  The Veteran indicated that he did not lose 
jobs due to problems with his abilities or his relationships 
with others, but rather due to outside factors, such as a 
company closing.  The examiner observed that the Veteran had 
a history of consistent employment throughout his lifetime 
and noted that his explanations for not working at the 
current time centered around physical disabilities.  As such, 
the examiner commented that the Veteran did not meet the 
criteria for unemployability based on PTSD.  He also opined 
that the Veteran's problems in thinking and communication did 
not appear to lead to significant impairment in social 
functioning.  Moreover, the examiner noted that the Veteran 
did not manifest every symptom of PTSD and that he did not 
even seem to manifest several typical ones. He concluded that 
the Veteran had moderate social impairment and mild 
occupational impairment.  

In addition, the Board would observe that the Veteran has 
been assigned Global Assessment of Functioning (GAF) scores 
ranging from 40 to 65.  A GAF score between 31 and 40 
reflects some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  A GAF score 
ranging from 41 to 50 is contemplated for serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning.  A GAF score between 51 
and 60 reflects moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score between 61 and 70 is assigned for some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
relationships. See 38 C.F.R. §§ 4.125, 4.130 (incorporating 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition, of the American Psychiatric Association in the 
rating schedule).

While the Board has considered the degree of functioning as 
evidenced by this reported scale score, it is but one factor 
for consideration in assigning a rating in this case.  As 
outlined above, the Board finds that when all of the evidence 
and findings contained therein are considered, including the 
degree of functioning as evidenced by these reported scales, 
the Board concludes that the Veteran has not been shown to 
have occupational and social impairment with deficiencies in 
most areas.  Accordingly, the Board finds that the schedular 
criteria for the next higher 70 percent disability evaluation 
have not been met.  Therefore, the Board finds that the 
preponderance of evidence is against the Veteran's claim for 
a higher initial evaluation for PTSD.



II.  Sinusitis and Rhinitis

The Veteran's service-connected sinusitis and rhinitis are 
currently assigned a noncompensable evaluation prior to May 
23, 2003, and a 30 percent disability evaluation on or after 
May 23, 2003, pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 
6513-6522.  

Under Diagnostic Code 6513, a noncompensable evaluation is 
assigned for sinusitis that is detected by x-ray only.  A 10 
percent disability evaluation is contemplated for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or, three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent disability evaluation is 
for assignment when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or, more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent disability evaluation is warranted 
following radical surgery with chronic osteomyelitis; or, 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.

Under Diagnostic Code 6522, a 10 percent disability 
evaluation is assigned for allergic or vasomotor rhinitis 
without polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  A 30 percent disability evaluation is warranted for 
allergic or vasomotor rhinitis with polyps.  Where the 
schedular criteria does not provide for a noncompensable 
evaluation, such an evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2008).

A.  Prior to May 23, 2003

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a compensable evaluation for 
sinusitis and rhinitis prior to May 23, 2003.  The medical 
evidence of record does not show the Veteran to have had one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment.  Nor has he been 
shown to have three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  The Veteran did report 
having a sensation of congestion in his paranasal sinuses at 
the January 2002 VA examination.  However, there was no 
localization provided by history, and there was no 
abnormality on examination.  The Board also notes that there 
was no indication that he had required prolonged antibiotic 
treatment or that had headaches, pain, purulent discharge, or 
crusting.  Indeed, there are no treatment records dated prior 
to May 23, 2003, documenting such treatment or findings, and 
the May 2003 VA examiner stated that the Veteran did not 
describe any incapacitating or non-incapacitating episodes of 
maxillary sinusitis requiring antibiotics.  As such, the 
Veteran has not been shown to have met the criteria for a 
compensable evaluation prior to May 23, 2003, under 
Diagnostic Code 6513.

In addition, the medical evidence of record does not show the 
Veteran to have had allergic or vasomotor rhinitis without 
polyps, but with greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  
The Veteran reported at the January 2002 VA examination that 
his nose was mostly blocked during two months of the year.  
However, a physical examination revealed that he had only a 
20 percent obstruction of the left nostril and a 70 percent 
obstruction of the right nostril.  As such, the Veteran has 
not been shown to have met the criteria for a compensable 
evaluation prior to May 23, 2003, under Diagnostic Code 6522.  
Therefore, the Board finds that a compensable evaluation for 
sinusitis and rhinitis prior to May 23, 2003, is not 
warranted.  

B.  On or After May 23, 2003

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 30 
percent for sinusitis and rhinitis on or after May 23, 2003.  
The medical evidence of record does not show that the Veteran 
had radical surgery with chronic osteomyelitis.  Nor has he 
been shown to have near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  In 
this regard, the Veteran did not complain of either 
incapacitating or non-incapacitating of maxillary sinusitis 
requiring antibiotics at the time of the May 2003 VA 
examination.

The Veteran did undergo functional endoscopic sinus surgery 
(FESS) in June 2005 with bilateral maxillary antrostomies and 
anterior ethmoidectomy and a septoplasty.  Following that 
surgery, the Veteran did well, and a nasal endoscopy 
performed in March 2006 did not reveal any polyps, synechia, 
or purulence, and both meatal plasties were widely patent.  
The impression in March 2006 was no evidence of recurrence of 
sinus disease.  

The Veteran was afforded a VA examination in May 2006 at 
which time his primary complaint was congestion and drainage, 
but he did not report recurrent infections.  It was noted 
that there had not been any significant change since his 
appointment in March 2006.  A physical examination revealed 
somewhat edematous middle and inferior turbinates, and there 
was no mucopus present in the nose or nasopharynx.  There was 
also no significant nasal obstruction or any nasal polyps, 
and an examination of the mouth and oropharynx was 
unremarkable.  The examiner stated that the Veteran's chronic 
sinusitis appeared to have significantly improved subsequent 
to his last evaluation.  He indicated that the nasal 
antrostomies were widely patent and that there was no 
evidence of purulence, nasal obstruction, or polyps.  Based 
on the foregoing, the Board concludes that the Veteran has 
not met the criteria for an increased evaluation on or after 
May 23, 2003, under Diagnostic Code 6513.

The Board has also considered whether an evaluation in excess 
of 30 percent for sinusitis and rhinitis is warranted under 
Diagnostic Code 6522.  However, a 30 percent disability 
evaluation is the maximum schedular rating available under 
that diagnostic code.  Consequently, the Veteran is not 
entitled to an increased evaluation under Diagnostic Code 
6522.  Therefore, the Board concludes that an evaluation in 
excess of 30 percent on or after May 23, 2003, for the 
Veteran's sinusitis and rhinitis is not warranted.



III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected PTSD or 
sinusitis and rhinitis have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER
 
An initial evaluation in excess of 50 percent for PTSD is 
denied.

A compensable evaluation for sinusitis and rhinitis prior to 
May 23, 2003, is denied.

An evaluation in excess of 30 percent for sinusitis and 
rhinitis on or after May 23, 2003, is denied.


REMAND

The Veteran is seeking increased disability ratings for his 
bilateral hearing loss and his superficial scalp wound scar.



A,  Bilateral Hearing Loss

Reason for Remand:  To afford the Veteran a more recent VA 
examination and to obtain additional treatment records.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In this case, the Veteran was afforded VA examinations in 
January 2002, May 2003, January 2005, and May 2006 in 
connection with his claim for an increased evaluation for his 
bilateral hearing loss.  The Veteran subsequently testified 
at a hearing before the Board in September 2008 during which 
he indicated that his hearing loss had worsened and that he 
needed another test.  The Board does acknowledge that it has 
been over two and a half years since his last examination.  
Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board finds that a VA examination is 
necessary to assess the current severity and manifestations 
of the Veteran's service-connected bilateral hearing loss.

It also appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Veteran testified at his September 2008 hearing that he 
would be seeing a doctor soon regarding his hearing loss.  
However, the evidence of record does not include any 
treatment records dated after May 2008 that pertains to his 
bilateral hearing loss.  Such records may prove to be 
relevant and probative.  Therefore, the RO should attempt to 
obtain and associate with the claims file any and all 
treatment records pertaining to the Veteran's bilateral 
hearing loss.


B.  Superficial Scalp Wound Scar

Reason for Remand:  To clarify current manifestations of the 
Veteran's Superficial Scalp Wound Scar 

The Veteran is currently assigned a noncompensable evaluation 
for a superficial scalp wound pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

During the pendency of this appeal, VA issued new regulations 
for rating skin disabilities under 38 C.F.R. § 4.118, which 
became effective August 30, 2002.  However, the Board notes 
that consideration under the revised schedular criteria 
should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, in this case, for any date prior 
to August 30, 2002, neither the RO nor the Board could apply 
the revised rating schedule.

As of August 30, 2002, Diagnostic Code 7800 provided that a 
10 percent disability evaluation for a scar of the head, 
face, or neck when there is one characteristic of 
disfigurement.  A 30 percent evaluation requires visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or, with two or three characteristics of 
disfigurement. 

The eight characteristics of disfigurement for the purposes 
of evaluation under the revised version of 38 C.F.R.§ 4.118, 
are: scar that is 5 or more inches (13 or more cm.) in 
length; a scar that is at least one-quarter (0.6 cm.) wide at 
widest part; surface contour of scar is elevated or depressed 
on palpation; scar is adherent to underlying tissue; skin 
that is hypo- or hyper-pigmented in an area exceeding six 
square inches (36 sq. cm.); skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm.); skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.). See 38 C.F.R. § 
4.118, Diagnostic Code 7800, Note (1) (2008).

After reviewing the evidence of record, the Board concludes 
that an additional scar examination is required.  In making 
this determination, the Board notes that the medical evidence 
of record reflect the Veteran's scar to be of varying 
lengths, including being barely visible, and also four up to 
eight inches long (January 2005 VA examination).  Moreover, 
the medical evidence of record does not identify the width of 
the scar at its widest part.  Accordingly, the Board 
concludes that the RO should schedule the Veteran for a new 
VA scar examination to ascertain all current manifestations 
of this condition.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for bilateral 
hearing loss and for superficial scalp 
wound.  After acquiring this information 
and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be made 
for treatment records dated from May 
2008 to the present.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his bilateral 
hearing loss.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed, 
including the Maryland CNC test and a 
puretone audiometry test.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and to comment on the severity of the 
Veteran's bilateral hearing loss.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The Veteran should also be afforded a 
VA examination to ascertain the severity 
and manifestations of his service-
connected superficial scalp wound scar.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must 
specifically note whether the scar is 
superficial, unstable, poorly nourished, 
with repeated ulceration or painful on 
objective demonstration.  The examiner 
must also specifically note whether scalp 
wound scar is more than 5 inches in 
length, more than one-quarter inch in 
width at the widest part, surface contour 
of scar that is elevated or depressed on 
palpation, adherent to underlying tissue, 
hypo- or hyper-pigmented in an area 
exceeding 6 square inches, abnormal in 
texture in an area exceeding 6 square 
inches, or indurated and inflexible in an 
area exceeding 6 square inches.  The size 
(width and length) of the scars must be 
reported.  Unretouched color photographs 
must be provided to aid in the evaluation 
of this disability.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

4.	The RO must notify the Veteran that 
it is his responsibility to report for 
all VA examinations scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If any benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matters the Board 
has remanded to the regional office. Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


